Citation Nr: 1761049	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-40 0363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for anxiety or other mental health disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tremors due to neurological disorder.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of low back, right hip, and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The objective evidence does not show that the Veteran has anxiety or other mental health disorder that meets DSM-V diagnostic criteria.

2.  The weight of the evidence is against a finding that the Veteran's headaches were incurred in or are otherwise related to service.

3.  The weight of the evidence is against a finding that the Veteran's tremors due to neurological disorder were incurred in or are otherwise related to service.

4.  The weight of the evidence is against a finding that the Veteran's left leg disability was incurred in or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety or other mental health disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for tremors due to neurological disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in March 2013.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in June 2013 and July 2013.

Given the above, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Anxiety, headaches, and tremors

The Veteran contends that his anxiety disorder, headaches, and tremors are due to active service.  At his hearing in October 2017, it was stated that the onset of migraine headaches and anxiety disorder were clearly identified in service treatment records.  He believes all these disabilities are inter-related or have a common etiology.  10/20/2017 Hearing Transcript, at 2-3.

The service treatment records reflect that in March 1957, the Veteran complained of extreme nervousness and headaches precipitated and exaggerated by noise and jet engines and jet fumes.  He reported increased nervousness in the last three months.  The provisional diagnosis was migraine headaches.  He was transferred to another squadron for a change of environment.  A psychiatric consultation was conducted.  It was noted that the headaches did not seem to be typical migrainous in type.  He believed that the jet fuel was causing his headaches and subsequent nervousness.  He felt a great deal better when he was transferred and not in proximity to jet aircrafts.  Upon return to his squadron, he experienced a return of symptoms.  The psychiatrist wrote that he would feel better and probably perform somewhat more productively if he were re-assigned.  It was also noted that this action could possibly serve to reinforce his neurotic defenses, which were the basis of his symptoms.  A June 1958 separation examination yielded normal findings with regards to the Veteran's head.  The records were silent for any mention of tremors.  2/28/2014 STR-Medical, at 10-11, 40.
 
A neurological examination dated in November 2010 documented shaking in both hands for about two years and no worsening.  He was noted to have familial essential tremor with family history of tremor in his father.  The degree was mild.  In June 2017, he was again evaluated for his tremors by a neurologist, which was described as prominent, frequent, segmental, variably located myoclonic jerks under modest volitional control.  The differential diagnosis for myoclonus was varied, but it included medications, underlying systemic disease, seizure like activity and infections.  The Veteran's potentially contributing factors included medications and metabolic contributors.  A past electroencephalography was unremarkable and there was no evidence of chronic infection.  He was prescribed a trial medication.  11/6/2017 Medical Treatment Record-Non-Government Facility, at 38, 41.  7/16/2017 CAPRI, at 7.

In August 2012, a private doctor wrote that the Veteran exhibited problems with anxiety and headaches.  He opined that it was more likely than not that the current anxiety condition and headaches had their etiology in service and he was disabled due to the anxiety and headaches.  10/4/2012 Medical Treatment Record-Non-Government Facility.

In April 2014, the Veteran reported having some headaches.  Later that year, in October, it was noted that his headaches had disappeared while on supplemental oxygen he was receiving for his pulmonary disease.  A headache disorder is not documented in the medical records.  11/6/2017 Medical Treatment Record-Non-Government Facility, at 159, 168.

The Veteran was afforded another VA examination in June 2013 for his headaches.  After review of the medical records, the clinician determined that the Veteran's headaches were less likely permanently aggravated or a result of any event and/or condition that occurred in-service or within a year of discharge.  It was explained that the evidence of record indicated that a Navy psychiatrist fully evaluated the Veteran's headaches in-service and identified that they were most likely due to fumes from jet fuel that triggered the Veteran's symptomatology.  The psychiatrist also stated that once the Veteran was transferred from his environment he would feel better.  It was also noted that health records did not document a diagnosis of headaches.  6/27/2013 VA Examination.

The Veteran was afforded a VA examination in July 2013 for anxiety.  The examiner determined that he did not meet DSM-V diagnostic criteria for an anxiety disorder.  The Veteran reported that he became irritated when his dog barked all the time and when his grandchildren became rambunctious.  According to his wife, the Veteran became overwhelmed when significant incidents occurred.  For example, he did not know what to do when she was in the hospital for a broken arm.  The examiner explained that his irritability and anxiousness is caused by certain environmental stimuli and family crisis.  His symptoms included depressed mood, anxiety, panic attacks more than once a week, and impairment of short and long-term memory.  The examiner remarked that while he at times had the symptoms, he did not meet the criteria for any mental health disorder.  It was less likely than not that the anxiety he felt was caused by the nervousness that occurred in March 1957.  7/8/2013 VA Examination, at 1, 6, 8.

A mental health comprehensive assessment in November 2015 documented diagnoses of dementia, alcohol use disorder, and reports of persistent depressive disorder.  Anxiety was documented in his history, but the Veteran denied symptoms of anxiety upon evaluation.  He had no history of psychiatric treatment.  7/6/2017 CAPRI, at 512-517.

Regarding the psychiatric claim, as to the question of current disability at any time during the rating period on appeal, the Board finds that the July 2013 VA examination to be the most probative evidence of record.  Following a full review of the file and assessment of the Veteran it was determined that no DSM diagnosis exists.  Given the thorough review provided and given the examiner's credentials as a clinical psychologist, this finding is deemed to outweigh any other medical evidence of record on this point.  Indeed, while anxiety is noted in clinical records, this is deemed a mere symptom; an underlying chronic disability is still required to enable a grant of service connection.  In this case, absent a current disability, an award of service connection is precluded.

Concerning the claim for tremors, the weight of the evidence is against a link between the current disability and disease or injury during military service.  On a direct basis, there is no evidence of tremors in service and no problems were noted in service examinations.  Also, there is no history of tremors until about 2010, about fifty years after service.  While not dispositive, lapse of time is a factor for consideration against a finding that tremors are related to service.  Moreover, review of medical treatment records indicated a diagnosis of familial essential tremors due to his family history.

Additionally, continuity of symptomatology is not shown.  There is no objective medical evidence documenting tremors until many years after service, nor has the Veteran claimed that he experienced tremors since service.  The Veteran reported that he began experiencing tremors about two years prior to the neurological examination he underwent in 2010, about fifty years after separation from service.  As noted above, the passage of many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, in this case, the Board also weighed the Veteran's own reporting of when his tremors began.

Regarding the headache claim, considering the positive and negative opinions set forth above in light of all the evidence of record-to include the service treatment records documenting headaches therein and the lack of any relevant post-service treatment for several decades after separation from service, the Board finds the probative value of the positive opinion of the Veteran's private doctor to be outweighed by the negative VA medical opinions set forth above.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes that the opinion from the Veteran's private doctor was not noted to have been based on a review of the clinical record and contained no rationale.  The negative VA opinion is documented to have included the review and consideration of the medical evidence and was accompanied by a detailed rationale.  Additionally, documentation in 2014 (two years after positive opinion) by the same private doctor indicated that the Veteran's headaches had resolved.  In short therefore, the Board finds the probative weight of the negative VA opinion to exceed that of the private doctor.

The Veteran believes he has an acquired psychiatric disorder.  In this regard, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Veteran believes that his anxiety, headaches, and tremors are due to active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disabilities involve internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to diagnosis and etiology in this case cannot serve to enable an award of service connection here.

In sum, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Left leg

The Veteran contends that he injured his left knee and leg while in-service.

Service treatment records show that the Veteran was treated for cramps in his legs in June 1955.  It was also documented that he fell on the deck and injured his left elbow and wrist in March 1955.  It was noted that his left leg hit the deck as well.  A report of medical examination upon enlistment in July 1954 documents normal lower extremities.  Examination upon separation also documented normal lower extremities.  2/28/2014 STR-Medical, at 16-17, 40-41.
             
In correspondence from March 2013, the Veteran's wife indicated that he suffered from disabilities including anxiety, lower back, headaches, and vertigo since about 2007.  In 2008, he fell at work on black ice and became disabled and could no longer work.  3/28/2013 VA 21-0781 Statement in Support of Claim for PTSD, at 3.

The Veteran was afforded a VA examination in July 2013.  He reported that he fell onto his left knee and strained his left leg when his leg was caught by cables in 1955 during service.  He further reported that he had pain over his left knee and leg for about a month and it fully recovered.  In 2006, he began experiencing back pains which also affected his left leg.  The examiner found the Veteran to have a left knee strain.  There was normal range of motion of the left leg and knee.  He had no pain on movement.  There was also no decrease in strength and sensation.  No joint disability was noted.  It was determined that his left leg disorder was less likely than not incurred in or caused by active service, to include by the leg cramps that occurred in 1955.  It was explained that the left knee problem in-service resolved.  Further, the Veteran reported that his current leg disability was due to the back disability he incurred in 2006.  7/20/2013 VA Examination.

Medical treatment records document that the Veteran's legs gave out when standing or walking.  He reported pain on rising from chairs and he had absent deep tendon reflexes in the left knee.  11/6/2017 Medical Treatment Record-Non-Government Facility, at 2, 92, 206; 7/6/2017 CAPRI, at 83.

The Board finds that the competent evidence of record weighs against a finding that a left leg disability was incurred in-service.

As noted above, the Veteran was diagnosed with a left knee strain upon examination by the VA.  Medical records document some falls and pain in the left knee, but any further diagnosis has not been documented.  The July 2013 examiner noted that the symptoms in-service resolved and were not the cause of the current knee strain.

The Board the 2013 VA examination is deemed to be the most probative evidence of record on the question of nexus.  In this regard, the examiner interviewed the Veteran and obtained pertinent medical history, reviewed the file, and performed medical testing necessary.  The examiner provided a clear rationale in support of the negative opinion.  Moreover, no other competent medical evidence refutes that opinion.  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Again, the most probative evidence of record weighs against a finding that the Veteran's current left leg problems are related to his active service.  Moreover, the record is absent evidence tending to establish continuity of symptomatology.  In any event, as there is no showing of arthritis or other chronic disease, an award of service connection based solely on continuity of symptomatology would not apply here.  Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013)

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

ORDER

Service connection for anxiety or other mental health disorder is denied.

Service connection for headaches is denied.

Service connection for tremors due to neurological disorder is denied.

Service connection for a left leg disability is denied.


REMAND

At his hearing in October 2017, the Veteran indicated that he sustained his other injuries due to an incident that took place in March 1955, in which he claimed to have been trampled on the gangway when going on liberty.  He was noted to have contusions to the left elbow and left wrist.  He indicated that he initially brushed off other injuries, but that his injuries began after that event because he was so battered.  In this regard, service treatment records document that as he was entering motor launch, he was pushed and trampled by other men.  2/28/2014 STR-Medical, at 12, 14.

Although back and hip injuries were not specifically noted during the Veteran's active duty service, the Board concludes that his statements regarding in-service injuries are sufficient such that a VA examination and opinion is necessary.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination and forward the claims file, including this remand, to a VA examiner for an opinion regarding the low back disability.  The examiner should state:

Whether it is at least as likely as not (50 percent or greater probability) that the low back disability had its onset in-service or is otherwise related to the Veteran's period of active service, including a documented incident where he was trampled on by other service members?

2. Schedule the Veteran for a VA examination and forward the claims file, including this remand, to a VA examiner for an opinion regarding a bilateral hip disability.  The examiner should state:

Whether it is at least as likely as not (50 percent or greater probability) that a disability of the left and/or right hip had its onset in-service or is otherwise related to the Veteran's period of active service, including a documented incident where he was trampled on by other service members?

A complete rationale should accompany any opinion provided.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


